Citation Nr: 1643638	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an increased disability rating in excess of 20 percent for service-connected diabetes mellitus, type II.

3. Entitlement to an increased disability rating in excess of 10 percent for service-connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from July 1967 to July 1969.  He has verified service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issue by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.

The issues of entitlement to increased disability ratings for PTSD and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bronchial asthma results in mild episodes once to twice a month and does not require either oral or inhaled medication. 



<CONTINUED ON NEXT PAGE>


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in June 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the bronchial asthma, "entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review, beginning within one year of the Veteran's claim for an increase.  

The Veteran is presently service connected for bronchial asthma with a 10 percent disability rating.  He asserts that a higher rating is warranted.  

Bronchial asthma is evaluated under Diagnostic Code 6602.  Under that Diagnostic Code, a 10 percent disability rating is assigned when FEV-1 is 71 to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalation or oral bronchodilator therapy is required.  A 30 percent disability rating is assigned when FEV-1 is 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required.  A 60 percent rating is appropriate when FEV-1 is 40 to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations is required, or; intermittent (at least three times per year) courses of systemic corticosteroids are required.  Finally, a 100 percent rating is assigned when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure occur, or; the disability requires daily use of systemic high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).  

The evidence of record shows that in a November 2008 VA ambulatory care note, the Veteran denied any cough or chest congestion, wheezing, or asthma.  

In June 2009, the Veteran was afforded a VA examination in connection with his claim.  At that time, his symptoms included a cough which produced mucus or phlegm about once a week.  There was no shortness of breath or anorexia and he did not cough up blood.  His most previous asthmatic attack occurred over five years prior.  In between attacks, he reported "fair" functioning.  He did not receive any treatment, to include use of oxygen.  There was no presence of cor pulmonale, RVH or pulmonary hypertension.  No evidence of weight changes or lung disease was found.  It was noted that the asthma had a moderate effect on claimant's daily living.  The Veteran failed to appear for his scheduled pulmonary function test and chest x-rays.   

In an August 2009 VA ambulatory care note, the Veteran denied any cough or chest congestion, wheezing, or asthma.  In September 2010, the Veteran again denied any cough or chest congestion, wheezing, or asthma.  

In March 2016, the Veteran was afforded a new VA examination to assess the present severity of his asthma.  At that time, he reported a history of asthma, but no wheezing or respiratory distress in the prior twelve months.  He did not use a bronchodilator.  He did not require the use of oral or parenteral corticosteroid medications.  He did not require the use of inhaled medications.  He did not require the use of oxygen.  Imaging and pulmonary testing were not conducted.  Physical examination of the lungs was normal.  The examiner opined that the Veteran's asthma resulted in no impact on his ability to work.  

In his July 2016 Board hearing, the Veteran reported that he had episodes of asthma once to twice per month.  He also reported that when offered pulmonary testing in his most recent VA examination, he described his condition as "all right" and refused to take the test.  He also stated that he refused an inhaler at that time.  He also described his episodes of asthma as "not really really bad" and resulting in him having to take it easy for a few minutes.  His spouse testified that she was not aware that he was having difficulties with his asthma.  

In light of the evidence of record, the Board finds that the Veteran's bronchial asthma should be rated as 10 percent disabling for all periods on appeal.  Although the Veteran reports episodes of asthma once to twice per month, there is no evidence that the Veteran is presently taking or that he requires any oral or inhaled medication for maintenance of that disability.  There is no evidence that he requires regular visits to a physician for required care of exacerbations.  Indeed, the 2016 VA examination report reflects that physical exam of veteran lungs was normal and the Veteran reported no asthma treatment for a long time.  There is no evidence that he has ever experienced episodes of respiratory failure.  Finally, there is simply no evidence that pulmonary functioning testing shows FEV-1 of 70 percent or less or FEV-1/FVC of 70 percent or less.  

Here, the Board notes that the Veteran's potential pulmonary functioning has not been tested.  However, the duty to assist in developing a claim is a two-way street and a claimant must actively participate in the development of a claim.  See Wood v. Derwinski, 1Vet. App. 190, 193 (1991) (stating that VA's duty to assist is not a "one-way street").  In this case, the Board observes that the Veteran has twice been afforded VA examinations, and has twice refused pulmonary testing (he failed to appear for subsequently scheduled pulmonary testing in June 2009 and admitted in his Board hearing that he refused to take the test during his March 2016 examination).  This is not an instance where VA failed to provide an adequate examination.  Rather, the Veteran has been given ample opportunity to provide the Board with pulmonary findings, but has admittedly refused to do so.  As such, there is no evidence available in the record to show that the Veteran's FEV-1 or FEV-1/FVC findings would give rise to a higher rating.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  All three criteria must be met for referral for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In the present matter, the Board finds that the Veteran's disability, to include passing episodes with coughing up phlegm that do not require medication, is adequately described by the established schedular criteria.  Therefore, referral for extraschedular consideration is not warranted.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected for PTSD, diabetes mellitus, amebiasis, hemorrhoids, and onychomycosis secondary to diabetes mellitus.  There is no indication in the evidence of record that any of these conditions cause a collective effect on his service-connected asthma.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In sum, the Veteran's bronchial asthma is mild and more nearly approximated by the current 10 percent rating.  It does not require regular treatment by inhaler or oral medication.  As such, a 10 percent disability rating is the appropriate rating under the diagnostic criteria.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to a rating in excess of 10 percent for bronchial asthma is denied.  


REMAND

Once VA undertakes to provide an examination, it must ensure that it provides an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was recently provided a VA examination in connection with his increased rating claim for diabetes mellitus in March 2016.  The resulting report indicated that the Veteran does not have any recognized complications of diabetes mellitus.  However, in his July 2016 Board hearing, the Veteran testified that he experiences complications in his feet, resulting in symptoms such as pain and swelling, which he attributes directly to his diabetes.  The Board also notes that the Veteran is separately service-connected for onychomycosis of the bilateral feet associated with diabetes mellitus.  While the evaluation of that disability was most recently addressed in a rating decision issued in January 2015, compensable complications of diabetes should be evaluated separately when considering disability ratings for diabetes mellitus (with the exception of those used to support a 100 percent evaluation) and the Board must consider all symptoms and complications of a disability when evaluating an increased disability rating claim.  See 38 C.F.R. § 4.119, 7913, Note 1 (2015).  As the most recent VA examination report failed to acknowledge any complications in the Veteran's feet, despite the fact that he is service connected for onychomycosis secondary to diabetes, and because the Veteran has described various other foot symptoms which may be attributable to his service-connected diabetes mellitus, a new VA examination should be provided which evaluates all possible complications of that disability.

Concerning the Veteran's claim for an increased disability rating for PTSD, the Board also finds that the Veteran should be afforded a new VA examination.  In his, July 2016 hearing, the Veteran testified that he did not fully describe his symptoms during his most recent VA examination, which was conducted in March 2016.  Particularly, the Board notes that the March 2016 examination report describes the Veteran's sleep as generally good with occasional nightmares, while the Veteran has testified that he experiences violent night terrors on a nightly basis.  At the very least, it calls into question whether the March 2016 examination report truly describes the severity of the Veteran's PTSD. The Veteran's spouse also testified as to possible memory and cognitive symptoms which were not addressed in the most recent VA examination report.  As such, the Veteran should be afforded a new examination to assess his service-connected PTSD.  In ordering a new examination, the Board reminds the Veteran that he has a duty to cooperate in developing evidence to support his claim, and must make efforts to fully contribute throughout the new examination.  

Finally, the Veteran testified in his July 2016 hearing that he continues to receive ongoing treatment for his PTSD, roughly every three months, at the VA Medical Center in Dallas, Texas.  However, the most recent treatment report available is dated in September 2014, well over two years ago.  (See VVA, CAPRI, 1/28/2015).  Therefore, on remand, the AOJ should take action to obtain and associate with the claims file, all of the Veteran's treatment records to date pertaining to his PTSD.  38 C.F.R. § 3.159(c)(2) (2015) (stating that VA's duty to assist requires it to make as many attempts as necessary to obtain relevant records held by a Federal department, including VA treatment records).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any and all outstanding VA treatment records pertaining to the Veteran's service-connected PTSD and diabetes.    

2. Schedule the Veteran for a new VA examination in connection with his increased rating claim for diabetes mellitus.  The complete record, including a copy of this remand, should be provided to the examiner selected to conduct the examination.  

The examiner should provide a complete description of the Veteran's diabetes mellitus, to include treatment of that disability, as well as a description of any and all associated symptoms and complications, taking extra care to address the Veteran's various foot complaints, to include his service-connected onychomycosis, and also any symptoms manifested by swelling and pain.  If the examiner finds that the Veteran's foot symptoms are not attributable to his service-connected diabetes mellitus, then that opinion must include a complete rationale, to include citation to evidence in the record, known medical principles, and medical treatise evidence.

3. Schedule the Veteran for a new VA examination to assess the present severity of his service-connected PTSD.  The complete record, including a copy of this remand, should be provided to the examiner selected to conduct the examination.  The examiner is requested to provide a complete description of the Veteran's PTSD symptoms.  The Veteran is reminded that he has a duty to cooperate with the examiner and must fully participate in his examination, to include providing an accurate description of his symptoms.  

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, or is not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


